DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 10, 14-19, 24 & 25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi (US Pub no 2017/0148856 A1-as cited in IDS).
Regarding claim 1,  Choi et al  discloses an organic light emitting display device( fig. 7/ fig. 11a comprising:  5a substrate (107’,103,101,100)including an opening region(A1), a peripheral region (A3)surrounding the opening region(A1), and a display region (A2)surrounding the peripheral region (A3), the substrate(107’,103,101,100) comprising a groove in the peripheral region (A3) and an opening (TH) in the opening region (A1); a light emitting structure (200) in the display region(A2) on the substrate (100); an undercut structure (600a)inside the groove(opening defined by 107’/109) in the substrate((107’,103,101,100)), the undercut structure (600A)10comprising: a sacrificial metal pattern(610a) having a first width; and at least one insulating layer pattern (620a)having a second width greater than the first width[0150-0153] fig. 7; and a functional module(1200) in the opening(TH) of the substrate(107’,103,101,100)
Regarding claim 2, Choi et al discloses wherein the undercut structure (600a) is spaced apart from an inner wall (inner wall formed by 107’/109) of the groove (fig. 7).
Regarding claim 3, Choi et al discloses wherein the groove (defined by 107’/109) has a hollow circular shape surrounding the opening (TH) of the substrate (107’,103,101,100)in a plan view (Examiner notes that a plan view is not shown but from the cross section that a hollow portion exists in section 109 of the groove) fig. 7.
Regarding claim 4, Choi et al discloses wherein the undercut structure (600A) inside the groove has a hollow circular shape surrounding the opening in a plan view Examiner notes that a plan view is not shown but from the cross section that a hollow portion exists in section 109 of the groove) fig. 7/fig. 6d.
Regarding claim 10, Choi et al discloses further comprising a semiconductor element (130)between the substrate (107’,103,101,100)and the light emitting structure(200) (fig. 7).
Regarding claim 14, Choi et al discloses wherein the light emitting structure ((200) comprises: a lower electrode (210): a light emitting layer (220) on the lower electrode (210); and an upper electrode (230) on the light emitting layer (220) [0145].
Regarding claim 15,Choi et al discloses wherein the light emitting layer (220extends in a direction from the display region(A2) to the peripheral region(A3) on the substrate(107’,103,101,100), and wherein a portion of the light emitting layer (220) is short-circuited by the undercut structure (600a)where the groove (defined by walls 107’/109) is located (fig. 7).
Regarding claim 16, Choi et al discloses wherein the upper electrode(230) extends in a direction from the display region (A2)to the peripheral region (A3) on the light emitting layer (220), and wherein a portion of the upper electrode (230) is short-circuited by the undercut structure (600a)where the groove (defined by walls 107’/109) is located (fig. 7).
Regarding claim 17, Choi et al discloses wherein the light emitting layer(220) and the upper electrode (230) are at least partially inside the groove (opening defined by 107’/109) fig. 7.
Regarding claim 18, Choi et al discloses wherein the light emitting layer (220) and the upper electrode (230)are on at least a portion of the undercut structure (600a) fig. 7.
Regarding claim 19, Choi et al discloses wherein the light emitting layer (220)and the upper electrode(230) are not in direct contact with the sacrificial metal pattern (610A) fig. 7.
Regarding claim 24, Choi et al discloses herein the groove in the substrate(100) comprises: a first groove (defined by walls 107’/109) in the peripheral region(A3); and
a second groove(multiple grooves are made by undercut structures (600a and 600b))and  between the first groove(defined by walls 107’/109)  and the functional module(20), and wherein the first groove(defined by walls 107’/109)  surrounds the second groove (fig. 7).
Regarding claim 25, Choi et al discloses wherein the undercut
structure comprises: a first undercut structure(600a) inside the first groove(defined by 107’/109); and a second undercut structure(600b) inside the second groove(multiple grooves are made by undercut structures (600a and 600b)) (fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 ,9 , 20, 21, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub no 2017/0148856 A1-as cited in IDS) in view Sung (US Pub no 20200127233 A1).
Regarding claim 5, Choi et al discloses all the claim limitations of claim 1 but fails to teach wherein the substrate comprises: a first organic film layer; a first barrier layer on the first organic film layer; a second organic film layer on the first barrier layer, the second organic film layer comprising a first opening in the peripheral region; and a second barrier layer on the second organic film layer, the second barrier layer comprising a second opening overlapping the first opening.
However, Sung et al discloses a substrate (100)comprising a first organic film layer (101); a first barrier layer(102) on the first organic film layer(101); a second organic film layer (103)on the first barrier layer (102), the second organic film layer (103) comprising a first opening in the peripheral region; and a second barrier layer (104) on the second organic film layer (103), the second barrier layer(!04) comprising a second opening (G1(W2))overlapping the first opening (G1(w1))[0131][0132][0168].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Sung et al to prevent moisture propagation.
Regarding claim 6, Choi  et al discloses wherein the sacrificial metal pattern (610a) but fails to teach  the sacrificial metal pattern is on the first barrier layer.
However, Sung et al discloses sacrificial metal pattern (223)is on the first barrier layer(102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Sung et al to prevent moisture damage.
Regarding claim 7, Choi et al discloses wherein the insulating layer pattern comprises: a first insulating layer pattern(620B1) on the sacrificial metal pattern(610a); and a second insulating layer pattern(620B2) on the first insulating layer pattern(620B1) fig. 7.
Regarding claim 9, Sung et al discloses wherein the first opening  (G1(w2))and the second opening (G1(w1))define the groove of the substrate (100) [0168].
Regarding claim 20, Choi et al discloses all the claim limitations of claim 14 and further teaches further comprising a thin film encapsulation structure  (300)on the light emitting structure (200), wherein the thin film encapsulation structure (300)comprises: a first thin film encapsulation layer (310)on the upper electrode (230), the first thin film encapsulation layer (310) comprising a flexible inorganic material[0190]; a second thin film encapsulation layer (320)on the first thin film encapsulation layer(310), the second thin film encapsulation layer comprising a flexible organic material [0190].
Choi et al fails to teach a third thin film encapsulation layer , including a third thin film encapsulation layer on the second thin film encapsulation layer, the third thin film encapsulation layer comprising the flexible inorganic material. 
However, Sung et al discloses a thin film encapsulation structure (300) the third thin film encapsulation layer comprising the flexible inorganic material [0151].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Choi et al to prevent moisture from penetrating the opening.
Regarding claim 21, Sung et al discloses wherein each of the first and third thin film encapsulation layers (310 and 330) extends in a direction from the display region to the peripheral region on the upper electrode, and wherein each of the first and third thin film encapsulation layers (310 and 330) is continuous where the groove is located[0330].

Regarding claim 23, Choi et al discloses wherein the sacrificial metal pattern (610a)comprises side portions, and wherein both side portions of the sacrificial metal pattern (610a)are in direct contact with the first thin film encapsulation layer(310) fig. 7 


Allowable Subject Matter
Claims 8,11-13, & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that in FIG. 7 of Choi, reproduced below, Choi discloses a
groove or channel in an interlayer insulating layer 107’ including first and second
interlayer insulating layers 105 and 106. Accordingly, Choi discloses that the groove is
formed in the interlayer insulating layer 107, not the substrate 100. Thus, Choi fails to
disclose, teach, or even suggest an organic light emitting display device including “the
substrate comprising a groove in the peripheral region” and “an undercut structure inside the groove in the substrate,” as recited in independent claim 1.
Examiner has clarified the reference Choi with regards to the rejection of claim 1. The substrate of Choi is represented by layers  (107’,103,101,100) fig. 7 and therefore the groove is formed in 107’ of the substrate.  Similarly to applicant’s invention, the substrate 110 may include a first organic film layer 111, a first barrier layer 112, a second organic film layer 113, and  a second barrier layer 114 [0060].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813